 Case 3:19-mc-00050-RWT Document 1 Filed 10/18/19 Page 1 of 5 PageID #: 1




                        UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


IN THE MATTER OF                                        UNDER SEAL
APPLICATION OF THE UNITED
STATES OF AMERICA FOR AN
ORDER AUTHORIZING                                       MISCNO.        3:19-MC-50
THE INSTALLATION AND USE
OF A PEN REGISTER AND
CALLER IDENTIFICATION
FEATURE FOR CELLULAR CALL
NUMBER_(540)_664-8392

                                          APPLICATION

       C. Lydia Lehman, a Special Assistant United States Attorney for the Northern District of

\Vest Virginia and an attorney of the United States Department of Justice, hereby applies to the

Court for an Order authorizing: 1) the installation and use of a pen register and caller

identification/caller identification deluxe feature, pursuant to 18 U.S.C.   § 3122 and 3123; 2) the
receipt of call records and subscriber information, pursuant to 18 U.S.C      § 2703; and 3) an order
sealing this matter, the application, affidavit, and order. The requested Application relates to the

telephone    line presently assigned telephone number (540) 664-8392 (the “TARGET

TELEPHONE”) with service provided by SPRINT (the “Telecommunications Provider”) and

believed to be used by SANFORD VENABLE. ft is the request of the applicant that the order

authorizing the installation and use ofthe device(s) apply not only to the presently assigned number

and line but to any subsequent number or line assigned to replace the original number or line. In

support of this application the following is stated and certified:

        1.     Applicant is an “attorney for the Government” as defined in Rule 54(c) of the

Federal Rules of Criminal Procedure, and therefore, under 18 U.S.C.    § 2703(d) and 3122(a), may
apply for an Order authorizing the installation and use of a pen register and caller
 Case 3:19-mc-00050-RWT Document 1 Filed 10/18/19 Page 2 of 5 PageID #: 2




identification/caller identification deluxe feature and the receipt of historical cell site information

as requested herein.

        2.     Applicant certifies that the Federal Bureau of Investigation (the “FBI”), West

Virginia State Police, Eastern Panhandle Drug and Violent Crimes Task Force (the “Task Force”),

Northwest Virginia Regional Drug & Gang Task Force, and the Nebraska State Patrol are

conducting an investigatiop of a conspiracy to traffic narcotics in violation of 21 U.S.C.     §   841

and 846. Law enforcement officers believe that the TARGET TELEPHONE is being and will

continue to be used in furtherance of the subject offenses and that the information likely to be

obtained from the pen register and caller identification/caller identification deluxe feature is

relevant and material to the ongoing criminal investigation.

               a.      Task Force investigators believe that SANFORD VENABLE is using the

Target Telephone number (540) 664-8392 to communicate with STERLING DAVIS and

UNSUB 1106, and others, regarding illegal drug trafficking.

                       Investigators have researched the subscriber information for the Target.

Telephone number (540) 664-8392 and determined that SPRINT is providing cellular phone

service to the Target Telephone number (540) 664-8392.

               c.      Further, investigators know that persons engaged in illegal activities,

specifically drug trafficking, use cellular telephones to coordinate with suppliers, customers, and

co-conspirators and frequently switch phones to evade law enforcement.           Investigators further

believe that SANFORD VENABLE uses the Target Telephone number (540) 664-8392 to

coordinate drug trafficking activities with STERLING DAVIS, UNSUB 1106 and others.
  Case 3:19-mc-00050-RWT Document 1 Filed 10/18/19 Page 3 of 5 PageID #: 3




        3.         Applicant requests, pursuant to 18 U.S.C.   §   3122 and 3123, that this Court issue

an Order authorizing and extending the following for a period of sixty (60) days from the date of

authorization:

                   a)     the installation and use a pen register to register numbers
                          dialed or pulsed from the Target Telephone to record the date
                          and time of such pulsing or recordings, and the length oftime
                          the telephone receiver in question is off the hook for
                          incoming or outgoing calls; and

                   b)     the installation and use of a caller identification/caller
                          identification deluxe feature to capture the incoming
                          electronic impulses from all area codes without geographic
                          limitation to the Target Telephone that identify the
                          originating number of an instrument or device from which a
                          wire communication is transmitted.

        4.         Applicant further requests, pursuant to 18 U.S.C.   § 2703(d), that the Court issue an
Order directing that the Telecommunications Provider and any othEr telecommunications related

carrier provide the Agency with:

                   a)     subscriber and billing information (including any and all special features)
                          for any numbers dialed and pulsed from end to the Target Telephone for a
                          period of sixty (60) days from the date of this order; and

                   b)     historical local and long-distance telephone connection records or records
                          of session times and duration for the Target Telephone for the 6 months
                          prior to the date of this Order.

        5.         Applicant further requests that the Order direct the Telecommunications Provider

to furnish the information, facilities, and technical assistance necessary to unobtrusively

accomplish the installation of the pen register and caller identification/caller identification deluxe

feature, with reasonable expenses incurred in providing such facilities and assistance to be

compensated by Federal Bureau of Investigation-Pittsburgh.

        WHEREFORE, it is respectfully requested that the Court grant an Order for a period of

sixty (60) days:


                                                    3
Case 3:19-mc-00050-RWT Document 1 Filed 10/18/19 Page 4 of 5 PageID #: 4




         a)    directing the Telecommunications Provider and any other
               telecommunications related carrier to provide the Federal
               Bureau of Investigation, Eastern Panhandle Drug and
               Violent Crimes Task Force, West Virginia State Police, the
               Northwest Virginia Regional Drug and Violent Gang Task
               Force, and the Nebraska State Patrol with subscriber
               information (published, non-published and unlisted) for the
               telephone numbers dialed from or to the Target Telephone;

         b)    directing the Telecommunications Provider and any other
               telecommunications related carrier to provide the Federal
               Bureau of Investigation, West Virginia State Police, Eastern
               Panhandle Drug and Violent Crimes Task Force, Northwest
               Virginia Regional Drug and Violent Gang Task Force, and
               the Nebraska State Patrol with historical local and long-
               distance telephone connection records or records of session
               times and duration for the Target Telephone for the 6 months
               prior to the date of this Order;

         c)    authorizing the installation and use ofa pen register to record
               numbers dialea or pulsed from the above-referenced
               telephone number to record the date and time of such pulsing
               or recordings, and the length of time the telephone receiver
               in question is off the hook for incoming or outgoing calls;

         d)    authorizing the use of a caller identification/caller
               identification deluxe feature to capture the incoming
               electronic impulses to the above-referenced number that
               identify the originating number of an instrument or device
               from which a wire communication is transmitted;

         e)    directing the Telecommunications Provider and any other
               telecommunications related carrier to provide the agents of
               the Federal Bureau of Investigation, West Virginia State
               Police, Eastern Panhandle Drug and Violent Crimes Task
               Force, Northwest Virginia Regional Drug and Violent Gang
               Task Force, and the Nebraska State Patrol, forthwith, all
               information, facilities and technical assistance necessary to
               accomplish the installation and use of the devices
               unobtrusively and with a minimum of interference to the
               service presently accorded persons whose dialings or pulsing
               are the subject of the pen register and caller
               identification1caller identification deluxe feature;

         0     directing that the Telecommunications Provider shall not
               disclose the existence of the pen register, the caller

                                         4
 Case 3:19-mc-00050-RWT Document 1 Filed 10/18/19 Page 5 of 5 PageID #: 5




                       identification/caller identification deluxe feature, or the
                       existence of the investigation to the listed subscriber, or to
                       any other persons unless or until otherwise ordered by the
                       Court.

               g)      sealing this matter until further order of the Court; and
                       directing that a certified copy of this Order and Application
                       be provided by the Clerk of the Court to the United States
                       Attorney’s Office via e-mail to carrie.l,lehrnan(ii1usdoi.aov
                       and authorizing the United States Attorney’s Office to
                       provide a copy of this Order and Application to the Federal
                       Bureau of Investigation, West Virginia State Police, Eastern
                       Panhandle Drug and Violent Crimes Task Force, and the
                       Nebraska State Patrol.



I certify under penalty of perjury that the foregoing is true and correct.

                                               Executed this 18th day of October 2019.


                                                /5/ C. Lydia Lehman
                                               C. Lydia Lehman,
                                               Special Assistant United States Attorney

                                                  a




                                                  5
